Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed December 27, 2021. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Traore et al. (20200382523) and Dubinsky et al. (20200162515). As per independent claims 1, 7, 13 the prior art of record Traore discloses:
A system comprising:
a processing unit operatively coupled to memory (par 149); and
an artificial intelligence (AI) platform in communication with the processing unit, the Al platform configured to monitor and evaluate data and minimize risk across two or more domains, the AI platform including (Fig 1, par 4, 100):
a data manager configured to extract features from one or more primary data sources across two or more domains, and configured to identify activity data for at least two participants within the extracted features the activity data comprising respective scheduling information for the at least two participants (Abstract, par 8, 99).

However, neither Traore nor Dubinsky who teaches a machine learning system that dynamically identify features within the activity data, disclose:
a machine learning (ML) manager configured to: leverage one or more models to dynamically learn values of meeting scheduling characteristics and calculate a risk probability of a meeting of the two or more participants happening at a location and time; and
a recommendation engine configured to:
generate a policy from the calculated risk probability, the policy comprising a recommendation of at least one action relating to one or more travel elements associated with the meeting.
These uniquely distinct features render claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621